DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 8, 2022. Claims 1-3, 7-9 and 13-15 are amended, , and presents arguments, is hereby acknowledged. Claims 1-18 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on April 8, 2022 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200019754 A1 (Adato), in view of US 20190371134 A1 (Chen) and in further review of US 20080101784 A1 (Hsu).
Regarding Claims 1, 7 and 13 Adato teaches:
A computer device comprising: at least one processor, and a storage device that stores one or more programs, which when executed by the at least one processor, causes the at least one processor to: receive a three-dimensional scanned image of materials, wherein the three-dimensional scanned image is scanned by an X-ray machine; pre-process the three-dimensional scanned image; identify each type of the materials through a pre-trained material classification model based on the three-dimensional scanned image; and obtain a first total number of each type of the materials based on the three-dimensional scanned image identify a plurality of materials in the three-dimensional scanned image; and calculate a size of the plurality of materials in the three-dimensional scanned image, wherein the size of the plurality of materials in the three-dimensional scanned image is calculated by: obtaining a distance between a focal point of the X-ray machine and the plurality of materials in the three-dimensional scanned image; obtaining a pixel size of each of the plurality of materials; obtaining a minimum pixel size of a reference image and a size of the reference image; and calculating the size of the plurality of materials according to the distance, the pixel size, and the size of the reference image (Adato: Fig. 1, a system configuration that relies on captured images to determine product types and numbers of product type, and quality of product of each and every type, e.g. Figs. 11A-D and 13A-B, determine missing/misplaced/wrong priced product types and empty space shelf; Fig. 18, using sizes to classify product type, Figs. 21A-B using price to classify product type; Fig. 23 using price label to classify product type; and etc., [0470] image maybe 2D or 3D images; Figs. 8A-9, space may contain one product type or multiple product types; Figs. 42A-B and [0760]-[0761], process to determine the quality of product type, e.g. [0169] duration time (i.e. the system uses features of product for product quality checking); [0120]-[0121], system may use machine learning algorithm for classifying product type and etc.) .
Adato does not illustrate explicitly on extracting feature sub-images. However, Chen teaches (Chen: Fig. 6C, images of detailed features of a product is extracted for further analysis). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adato with extracting feature sub-images as further taught by Chen. The advantage of doing so is to enable a self-check system to ensure all items are in place for check out based on computer vision (Chen: [0003]).
Adato teaches [0470] to use 2D and 3D images, and Figs. Figs. 18A-D to use reference size to identify object size. Adato does not teach explicitly on pixel based size estimation. However, Hsu teaches (Hsu: Figs. 2-6A-B, an image processing that Fig. 2 calculates object distance based on focus, and Figs. 4-6 estimates object sizes based on pixel size).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adato with pixel based size estimation as further taught by Hsu. The advantage of doing so is to provide a mechanism of measuring object sizes on captured image to convenient viewers or shopper (Hsu: [0005]-[0006]).
Regarding Claims 2, 8 and 14, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
The computer device based on claim 1, wherein the at least one processor is further caused to: gray the three-dimensional scanned image to obtain a grayed three-dimensional scanned image; perform a geometric transformation on the grayed three-dimensional scanned image to obtain a transformed image, wherein the geometric transformation comprises translation, transposition, mirroring, rotation, and zooming, to correct system errors of the X-ray machine and random errors of imaging angle, perspective relationship, and even lens of the X-ray machine, and a grayscale interpolation is performed on the transformed image; and perform image enhancement on the three-dimensional scanned image (Adato: [0141], image sensor 310 collects data and transform it into an image, where converting from color image into a gray image is known method in the field. It is further noted that geometric transformation as claimed here are known image transformation and registration processing, and whether to perform one or more transformation processes depend on application environments and requirements).
Regarding Claims 3, 9 and 15, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
The computer device based on claim 1, wherein the at least one processor is further caused to: obtain a plurality of sub-images by cutting the three-dimensional scanned image according to the identified materials; and obtain types of materials by inputting the plurality of sub-images to the pre-trained material classification model (Adato: Figs. 42A-B and [0760]-[0761], process to determine the quality of product type, e.g. [0169] duration time (i.e. the system uses features of product for product quality checking); [0120]-[0121], system may use machine learning algorithm for classifying product type and etc.; Chen: Fig. 6C, images of detailed features of a product is extracted for further analysis).
Regarding Claims 4, 10 and 16, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
The computer device based on claim 1, wherein the at least one processor is further caused to: calculate a qualified rate of the materials (Adato: Fig. 42A-B, there are multiple quality thresholds to separate qualities of product, where the quality rate can be derived from numbers of product and numbers of below quality thresholds).
Regarding Claims 5, 11 and 17, Adato as modified teaches all elements of Claims 1/4, 7/10 and 13/16 respectively. Adato as modified further teaches:
The computer device based on claim 4, wherein the qualified rate of the materials is calculated by: determining whether the materials meet requirements by comparing the sub-images with pre-stored standard material images; counting a second total number of the materials that meet the requirements; and calculating the qualified rate of the materials according to the second total number divided by the first total number (Adato: Fig. 42A-B, there are multiple quality thresholds to separate qualities of product, where the quality rate can be derived from numbers of product and numbers of below quality thresholds; Chen: Fig. 6C, extracting feature sub-images).
Regarding Claims 6, 12 and 18, Adato as modified teaches all elements of Claims 1/4-5, 7/10-11 and 13/16-17 respectively. Adato as modified further teaches:
The computer device based on claim 5, wherein the at least one processor is further caused to: calculate a similarity value between a sub-image and the pre-stored standard material image; compare the similarity value with a preset similarity value; in response that the similarity value is greater than or equal to the preset similarity value, determine that the materials meet the requirements; or in response that the similarity value is less than the preset similarity value, determine that the material does not meet the requirements (Chen: Figs. 7A-B, confidence values, where the classification are pre-trained in supervisor mode with pre-stored standard images).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649